Judgment, Supreme Court, Bronx County (Martin Marcus, J., at dismissal motion; Peter Benitez, J., at jury trial and sentencing), rendered November 17, 2009, convicting defendant of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s assertion that the DNA evidence against him could have been the product of crime scene contamination is speculative. Moreover, there was additional circumstantial evidence connecting defendant to the crime.
After a thorough hearing, the motion court properly declined to dismiss the indictment on the ground of prearrest delay (see People v Taranovich, 37 NY2d 442, 445 [1975]). Although the delay was lengthy, it was satisfactorily explained and was a permissible exercise of prosecutorial discretion (see People v Decker, 13 NY3d 12 [2009]). We find defendant’s claim that he was prejudiced by the delay unpersuasive. Concur — Sweeny, J.P, Andrias, Freedman, Richter and Clark, JJ.